Order, Supreme Court, New York County (Eileen Bransten, J.), entered June 26, 1997, which directed plaintiff-husband to pay $155,000 in counsel fees to defendant’s attorney, unanimously affirmed, with costs.
*48The award of counsel fees in this matrimonial action was amply justified by the financial circumstances of the parties, as well as by the substantial motion and appellate practice that has already occurred in this matrimonial action (see, DeCabrera v Cabrera-Rosete, 70 NY2d 879, 881). The fee award was supported by adequate documentation, and the court properly found the legal services to be compensable pursuant to Domestic Relations Law § 237 (see, Wyser-Pratte v Wyser-Pratte, 160 AD2d 290). We find nothing in the parties’ prenuptial agreement that precludes defendant from obtaining such interim attorney’s fees.
We have considered plaintiffs remaining arguments and find them to be without merit. Concur — Sullivan, J. P., Milonas, Nardelli and Tom, JJ.